Citation Nr: 0422395	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a right knee injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, including psychiatric disability 
and a vision disorder.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1966 to September 1969.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for the 
following disabilities:  the residuals of a right knee 
injury; the residuals of a head injury, including 
psychiatric disability and a vision disorder; and low back 
disability.

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek 
to provide; (3) the information and evidence that the 
veteran is expected to provide; and (4) the need to furnish 
the VA any evidence in his possession that pertains to any 
of his claims, i.e., something to the effect that he should 
give the VA everything he has pertaining to his claims. 

The veteran's service medical records show that in March 
1967, he was involved in an automobile accident, sustaining 
a contusion of the right knee and dental trauma.  From May 
1968 to the time of his discharge, the veteran received 
treatment for psychiatric problems.  In July and October 
1968, he sustained additional right knee injuries.  
Ultimately, he was discharged from the service due to 
psychiatric problems.  The final psychiatric diagnosis was 
schizoid personality.

In April 1970, the veteran was hospitalized by the VA for 
treatment of an inadequate personality.

By a rating action in May 1970, the RO denied the veteran's 
claim of entitlement to service connection for psychiatric 
disability, finding that his psychiatric problems were the 
result of an emotionally unstable personality, i.e., a 
constitutional or developmental abnormality.

In June 1970, the veteran was scheduled for a VA psychiatric 
examination; however, he did not report for that 
examination.  Consequently, in August 1970, the RO notified 
him that it had denied his claim.  

In May 1971, the veteran again claimed entitlement to 
service connection for a nervous disorder.  He stated that 
it was the result of a head injury sustained in an 
automobile accident in service.  He submitted a record 
showing that from May to June 1971, he had been hospitalized 
by the VA for the treatment of an inadequate personality, 
borderline schizophrenia, simple type.

By a rating action, dated in July 1971, the RO in Milwaukee, 
Wisconsin, denied the veteran's claim of entitlement to 
service connection for psychiatric disability, diagnosed as 
an inadequate personality.  The veteran was notified of that 
decision, as well as his appellate rights; however, a Notice 
of Disagreement (NOD) was not received with which to 
initiate the appellate process.  Accordingly, that decision 
became final under the law and regulations then in effect.  
38 U.S.C. § 4005 (1970); 38 C.F.R. § 19.153 (1971).  

In November 1983, the veteran requested that his claim for 
service connection for nervous disorder be reopened.  The 
following month, the Albuquerque RO denied that request, 
finding that the veteran had not submitted new and material 
evidence to support that request.  In March 1984, the 
veteran submitted an NOD with respect to that decision; 
however, the RO did not issue the veteran a Statement of the 
Case or otherwise develop that claim for appellate purposes.  
Accordingly, that decision did not become final.

Following a VA psychiatric examination in April 1984, the 
relevant diagnosis was bipolar disorder; however, the 
examiner did not render an opinion as to whether there was a 
nexus between that disability and service.  

More recent records show that the veteran has received 
psychiatric treatment from the VA for possible bipolar 
disorder.  To date, however, he has not had a psychiatric 
examination to determine whether there is a nexus between 
that disability and service.

In November 2000, the RO received the veteran's claim of 
entitlement to service connection for right knee disability 
and for the residuals of a head injury, including 
psychiatric disability and vision problems.  He also claimed 
entitlement to service connection for low back disability.  
He stated that all of those disorders were the result of his 
automobile accident in service.

In its February 2002 decision, the RO denied entitlement to 
service connection for all of those claims.  In so doing, 
the RO noted that the veteran had not submitted new and 
material evidence with which to reopen his claims of 
entitlement to service connection for right knee disability 
and the residuals of head injury, including psychiatric 
problems and visual difficulty.  It should be noted, 
however, that the February 2002 decision was the first 
determination with respect to the question of vision 
problems.  In any event, the veteran disagreed with those 
decisions and this appeal ensued.
In September 2003, during the course of the appeal, the 
veteran had a hearing at the RO before the undersigned 
Veterans Law Judge.  The veteran testified that following a 
work-related accident in 1979, he had undergone low back 
surgery in Aspen, Colorado.  He noted that the head of the 
surgical team had passed away and that he had been unable to 
obtain the records of that surgery.  He stated, however, 
that he had received workmen's compensation.  The workman's 
compensation records have not been associated with the 
claims folder.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for diabetes mellitus, eye disability, 
heart disease, and hypertension.  Accordingly, this appeal 
is REMANDED to the RO via the AMC, in Washington, DC.  VA 
will notify you if further action is required on your part.  
The following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of 
the information and evidence not of 
record that is necessary to substantiate 
each of his specific claims; (2) inform 
the veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any 
of his claims, or something to the 
effect that the veteran should give the 
VA everything it has pertaining to his 
claims.

2.  Request that the veteran identify 
the name and address of his employer for 
whom he was working when he sustained a 
low back injury which necessitated 
surgery in 1979.  Then contact the 
employer and the appropriate state 
agency and request copies of all 
documents associated with the veteran's 
subsequent claim for workman's 
compensation.  Such documents should 
include, but are not limited to, the 
report of the settlement reached in the 
claim and any supporting medical records 
and reports.

3.  When the actions in paragraph 2 have 
been completed, schedule the veteran for 
an orthopedic examination to determine 
the nature, etiology, and extent of any 
right knee or back disability found to 
be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  If right knee or low back 
disability is demonstrated, the examiner 
must identify and explain the elements 
supporting the diagnosis.  The examiner 
must also render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such right 
knee and/or back disability are the 
result of any event in service, 
including, but not limited to, injuries 
sustained in a March 1967 motor vehicle 
accident.  The rationale for all 
opinions must be set forth in writing.

4.  When the actions in paragraph 2 have 
been completed, also schedule the 
veteran for a neuropsychiatric 
examination to determine the nature, 
etiology, and extent of any psychiatric 
disability or impairment of the optic 
nerve found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  If 
psychiatric disability or disability of 
the optic nerve is demonstrated, the 
examiner must identify and explain the 
elements supporting the diagnosis.  The 
examiner must also render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disabilities are the result of any event 
in service, including, but not limited 
to, injuries sustained in March 1967 
motor vehicle accident.  The rationale 
for all opinions must be set forth in 
writing.

5.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen the claims of entitlement to 
service-connection for the residuals of 
a right knee injury and the residuals of 
a head injury, including psychiatric 
disability.  Also readjudicate the 
claims of entitlement to service 
connection for low back disability and 
for visual impairment.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



